 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3
     PHONE (559) 233-2900
 4   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant, FORREST AWBREY
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    THE UNITED STATES OF AMERICA,                   Case No. 1:18-CR-00053-LJO
13                      Plaintiff,
14           v.                                       STIPULATION TO CONTINUE
                                                      SENTENCING AND ORDER
15    FORREST AWBREY,
16                      Defendant.
17

18          TO:    THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S
19   OFFICE and/or ITS REPRESENTATIVES:
20          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective

21   clients that the Sentencing hearing currently on calendar for July 29, 2019, at 8:15 a.m., be

22   continued to August 12, 2019, at 8:30 a.m., or as soon thereafter as is convenient to the court’s

23   calendar.

24          IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including

25   the filing informal and formal objections to the Pre-Sentence Investigation Report, be rescheduled

26   in accordance with the new Sentencing date.

27   ///

28   ///
 1          This continuance is requested by counsel for Defendant, FORREST AWBREY, due to the

 2   fact that additional time is needed for Mr. Coleman to meet with Defendant to review the probation

 3   report and prepare informal objections.

 4          Counsel for Defendant has spoken with Assistant U.S. Attorney, DAVID GAPPA, who has

 5   no objection to this continuance.

 6   Dated: July 2, 2019.                 Respectfully Submitted,
 7                                        NUTTALL COLEMAN & DRANDELL
 8                                        /s/ Mark W. Coleman
 9                                        MARK W. COLEMAN
                                          Attorney for Defendant,
10                                        Forrest Awbrey
11   Dated: July 2, 2019.                 UNITED STATES ATTORNEY’S OFFICE
12                                        /s/ David Gappa
13                                        DAVID GAPPA
                                          Assistant U.S. Attorney
14
                                               *******
15

16                                              ORDER

17
     IT IS SO ORDERED.
18

19
        Dated:     July 6, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                      2
